Morton, J.
The defendant corporation insured the plaintiff upon her barn in the sum of $800. In her application the plaintiff represented the barn to be of the value of $1200, and the defendants, upon this valuation, issued this policy, being for less than three quarters of the value of the property insured. If the policy had contained no stipulation controlling the valuation thus agreed upon by the parties, it is clear that, under the decisions cited by the plaintiff, this valuation would be conclusive upon both parties, and it would not be competent for the defendants to show that, at the time of the loss, the property insured was worth less than $1200. But in this case the policy contains the stipulation that “ this company shall in no event be liable beyond the sum insured, nor beyond three fourths of the actual cash value of the property insured at the time of the loss or damage, nor beyond such sum as will enable the insured to replace or restore the property lost or damaged.” We think that by the natural construction of this clause, it controls the valuation in the plaintiff’s application, and opens the question of the actual value of the property at the time of the loss. It is an express contract between the parties, limiting the liability of the company to three quarters of such actual value. It follows, that the ruling excepted to was correct.

Exceptions overruled.